Title: From Thomas Jefferson to Abraham Baldwin, 10 February 1802
From: Jefferson, Thomas
To: Baldwin, Abraham


          
            Th:J. to mr Baldwin
            Feb. 10. 1802.
          
          I recieved a message from you the other day on the subject of Cathcart. he is the person who was appointed by mr Adams & confirmed by the Senate as Consul at Tripoli. he is personally known to me, & pretty well known. he is the honestest & ablest consul we have with the Barbary powers: a man of very sound judgment & fearless. he married the daughter of some respectable family in Phi[ladel]phia. his public correspondence is published & shews his understanding. [a vessel being] on her departure for the Mediterranean (the Enterprize, Sterrett) it presses on [us] to send his commission by her: and makes it desireable the Senate should act on it immediately.
        